           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 Gregory F., 1

                 Plaintiff,

           v.                                            19-CV-00481-LJV
                                                         DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

                 Defendant.



       On April 4, 2019, the plaintiff, Gregory F. (“Gregory”), brought this action under

the Social Security Act. He seeks review of the determination by the Commissioner of

Social Security (“Commissioner”) that he was not disabled. Docket Item 1. On

February 24, 2020, Gregory moved for judgment on the pleadings, Docket Item 17; on

April 24, 2020, the Commissioner responded and cross-moved for judgment on the

pleadings, Docket Item 19; and on May 29, 2020, Gregory replied, Docket Item 22.

       For the reasons stated below, this Court grants Gregory’s motion in part and

denies the Commissioner’s cross-motion. 2




       1 To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
       2This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
        Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 2 of 12




                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.


                                       DISCUSSION


       Gregory argues that the ALJ erred in two ways. Docket Item 17-1. First, he

argues that the ALJ erred by failing to properly evaluate the opinion of Andrea

Castonguay, P.A.-C., an orthopedic physician assistant (“PA”), before giving it “little

weight.” Id. at 17. He also argues that the ALJ erred by failing to consider the impact of


                                             2
           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 3 of 12




a medically required cane under SSR 96-9P when crafting the residual functional

capacity (“RFC”) determination. Id. at 13.

       This Court agrees that the ALJ erred and, because that error was to Gregory’s

prejudice, remands the matter to the Commissioner for proper consideration of PA

Castonguay’s opinion and the impact of Gregory’s use of a cane.


I.     PA CASTONGUAY’S OPINION

       When determining a plaintiff’s RFC, an ALJ must evaluate every medical opinion

received, “[r]egardless of its source.” 20 C.F.R. § 404.1527(c). That evaluation

requires the ALJ to resolve “[g]enuine conflicts” among the sources. Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008) (citation omitted). And before an ALJ may deny a

claimant’s application, he must “confront the evidence in [the claimant’s] favor and

explain why it was rejected.” Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016).

       Physician assistants are not considered “‘acceptable medical sources’ . . . whose

medical opinions may be entitled to controlling weight.” Genier v. Astrue, 298 F. App'x

105, 108 (2d Cir. 2008) (citing 20 C.F.R. § 416.913(a) and SSR 06-03P, 2006 WL

2329939 (Aug. 9, 2009)). They instead are deemed “other sources,” 3 whose opinions


       3 When Gregory F. filed his claim in October 2015, physician assistants were
“other source[s],” see 20 C.F.R. § 416.913(d)(1) (2015), whose opinions could not
“establish the existence of a medically determinable impairment”; but “depending on the
particular facts in a case, and after applying the factors for weighing opinion evidence,
[they could] outweigh the opinion of an ‘acceptable medical source[ ]’ . . .,” see Titles II
and XVI: Considering Opinions and Other Evidence from Sources Who Are Not
“Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. 45,593, 45,596 (Aug.
9, 2006); cf. 20 C.F.R. § 416.902(a)(8) (2017) (expanding list of “acceptable medical
sources” to include “licensed advanced physician assistant[s]”). The factors for
considering opinion evidence included “[w]hether the source [had] a specialty or area of
expertise related to the individual's impairment(s); and [a]ny other factors that tend to
support or refute the opinion.” Considering Opinions and Other Evidence from Sources
                                             3
         Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 4 of 12




the ALJ is “free to discount . . . in favor of the objective findings of other medical

doctors.” Id. at 108-09. But the ALJ still must consider and explain the weight assigned

to the opinions of “other sources” that “may have an effect on the outcome of the case,”

20 C.F.R. § 404.1527(f)(2), in a way that “allows a claimant or subsequent reviewer to

follow the [ALJ’s] reasoning,” SSR 06-03P, 2006 WL 2329939, at *6 (Aug. 9, 2006).

       In other words, the ALJ “must provide an ‘accurate and logical bridge’ between

the evidence and the conclusion that the claimant is not disabled, so that ‘ . . . a

reviewing court . . . may assess the validity of the agency’s ultimate findings and afford

[the] claimant meaningful judicial review.’” Craft v. Astrue, 539 F.3d 668, 673 (7th Cir.

2008) (third alteration in original) (quoting Young v. Barnhart, 362 F.3d 995, 1002 (7th

Cir. 2004)). Moreover, the Code of Federal Regulations (“the Code”),

20 C.F.R. § 404.1527(c), enumerates six factors that the ALJ should consider in giving

weight to the opinion of an “other source”:

       [1] the length and frequency of the treating relationship; [2] the nature and
       extent of the relationship; [3] the amount of evidence the source presents
       to support his or her opinion; [4] the consistency of the opinion with the
       record; [5] the source’s area of specialization; [6] and any other factors the
       claimant brings to the ALJ.

See Tolliver v. Astrue, No. 12-CV-042S, 2013 WL 100087, at *3 (W.D.N.Y. Jan. 7,

2013) (citations omitted) (summarizing the factors from the Code). Using those factors

to articulate the ALJ’s reasoning is more than just a good idea. In Tolliver, for example,

the court remanded when the ALJ failed to use those factors to explain why he assigned



Who Are Not “Acceptable Medical Sources” in Disability Claims, 71 Fed. Reg. at
45,595. Because PA Castonguay worked in a specialized orthopedic clinic and was
working alongside an orthopedic physician, an ALJ reasonably could find that her
opinions about orthopedic issues deserve significant weight.

                                              4
           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 5 of 12




little weight to an “other source” opinion of a nurse practitioner who saw the patient

more frequently than did the treating physician. Id.; cf. Guerra v. Saul, 778 F. App'x 75,

77 (2d Cir. 2019) (holding that remand is not mandated when, despite failing to go

through the factors, “the ALJ provide[s] sufficient ‘good reasons’ for the weight

assigned”).

       Here, the ALJ found that Gregory had the RFC “to perform the full range of

sedentary work as defined in 20 CFR 416.967(a).” Docket Item 7 at 23. In reaching

that conclusion, he “did not give any significant weight” to the opinion of PA

Castonguay. Id. at 25. But his only explanation for discounting PA Castonguay’s

opinion was that it is “not supported by her examination findings or consistent with the

rest of the treating source record or Dr. Dr. [sic] Miller’s examination findings.” 4 Id. That

conclusory explanation is not sufficient.

       Indeed, the ALJ failed to address most of the factors laid out in the Code—

including and especially PA Castonguay’s expertise in orthopedics—and his explanation

lacked the necessary detail to form “an ‘accurate and logical bridge’ between the

evidence and the conclusion.” See Craft, 539 F.3d at 673 (7th Cir. 2008) (quoting

another source). Stated another way, ALJ did not explain how PA Castonguay’s



       4The ALJ gave “some weight” to the opinion of the internal medicine consultative
examiner, Donna Miller, D.O. Docket Item 7 at 25. Although he summarized other
medical opinions in the record, the ALJ failed to explain what weight he afforded those
opinions when determining Gregory’s RFC. Id at 24. Without any explanation, it is not
possible for this Court to determine why the ALJ discounted parts of PA Castonguay’s
opinion that were consistent with other medical opinions in the record indicating, for
example, that Gregory needed to use a cane after surgery. See, e.g., Docket Item 7 at
244.



                                              5
           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 6 of 12




opinion was inconsistent with her own examination, the medical record, or the results of

Dr. Miller’s examinations. Without that link, it is impossible for a reviewing court to

“assess the validity of the agency’s ultimate findings and afford [the] claimant

meaningful judicial review.” See Craft, 539 F.3d at 673 (quoting another source).

       And that was no small error here. Several of PA Castonguay’s findings 5 are

potentially at odds with the ability to perform the full range of sedentary work that the

RFC contemplated. The Code defines sedentary work as

       lifting no more than 10 pounds at a time and occasionally lifting or carrying
       articles like docket files, ledgers, and small tools. Although a sedentary job
       is defined as one which involves sitting, a certain amount of walking and
       standing is often necessary in carrying out job duties. Jobs are sedentary
       if walking and standing are required occasionally and other sedentary
       criteria are met.

20 C.F.R. § 416.967(a). But, for example, PA Castonguay found that Gregory needed

a cane to walk and balance, see SSR 96-9P (noting that a claimant’s use of a cane

must be considered before determining whether the cane precludes the full range of

sedentary work), and that he would need to lie down at unexpected intervals, cf. Docket

Item 7 at 48 (testimony by the vocational expert that recliners would not be

accommodated in any of the jobs identified). She also opined that he could stand and



       5  PA Castonguay found that Gregory could lift and carry less than ten pounds.
Docket Item 7 at 387. She found that he could stand and walk no more than two hours
in a normal day; similarly, she found that he could sit no more than two hours in a
normal day. Id. at 387-88. She opined that Gregory would need to change positions
every 10-15 minutes, that he would need to walk for 5 minutes each time, and that he
would need to lie down at unexpected intervals. Id. at 388. She noted that Gregory
needed a cane for balance and ambulation, that he could never climb ladders, that his
ability to push or pull was limited, and that he could not be exposed to extreme cold. Id.
at 389. Finally, PA Castonguay concluded that Gregory should never be exposed to
hazards such as machinery or heights and that he would be absent from work more
than three times a month. Id. at 390.

                                              6
           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 7 of 12




walk no more than two hours, and sit no more than two hours, during a normal day. Id.

at 387-88. Those limitations might well have precluded the employment that the ALJ

found possible.

       During the administrative hearing, the ALJ expressed confusion about PA

Castonguay’s opinion. 6 Id. at 40 (expressing confusion about PA Castonguay’s

“medical source statement” and an absence of treatment records). To the extent that

the ALJ had questions about PA Castonguay’s opinion, or found it vague or unclear, the

ALJ should have contacted PA Castonguay or otherwise developed the record before

rejecting it. “The law is clear beyond cavil that where . . . a treating physician's opinion

is found by the ALJ to be vague or unclear, it is incumbent on the ALJ to recontact the

treating physician for clarification of his or her opinion.” Heidrick v. Berryhill, 312 F.

Supp. 3d 371, 374 (W.D.N.Y. 2018) (quoting Isernia v. Colvin, 2015 WL 5567113 at *10

(E.D.N.Y. Sept. 22, 2015)). Although this rule deals with the opinions of treating

physicians, courts in this circuit have held that “the same concerns that required remand

[in those cases] (namely, the ALJ's fundamental duties to develop the record and make

a decision based on substantial evidence) are present” when dealing with the opinion of

a physician assistant. Scott v. Berryhill, 2018 WL 4442882, at *4 (W.D.N.Y. Sept. 17,

2018) (further noting that “the Commissioner’s regulations indicate that the ALJ may



       6 The hearing transcript suggests that the ALJ did not to appreciate the
thoroughness of PA Castonguay’s evaluation. Docket Item 7 at 42 (“ALJ: . . . it doesn’t
look like they [sic] did a thorough exam”). On the contrary, however, PA Castonguay
collected a health history, made subjective findings based on a discussion with Gregory,
made objective findings based on an examination, reviewed radiographic findings, sent
Gregory for bloodwork to rule out an occult infection as the source of his pain, and
discussed the proposed treatment plan with a physician at the clinic. Docket Item 7 at
391-92. That certainly appears to be thorough, at least to this Court.

                                               7
        Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 8 of 12




recontact any ‘medical source’ where the evidence of record is incomplete or

inconsistent, including where the evidence is ‘ambiguous’”).

       In any event, the ALJ was obligated to explain why he “gave no significant

weight” to PA Castonguay’s opinion. His failure to do so was error. And that error

alone requires remand.


II.    GREGORY’S USE OF A CANE

       Gregory also argues that the ALJ erred in failing “to properly consider the use of

a medically required cane under SSR 96-9P.” Docket Item 17-1 at 1. For a cane to be

medically necessary, “there must be medical documentation establishing the need for

[the cane] to aid in walking or standing, and describing the circumstances for which it is

needed.” See SSR 96-9p, 1996 WL 374185, at *7. But if those factors are present, the

ALJ must incorporate the claimant’s use of the cane into the RFC. And when there is

medical documentation about a cane in the record, an ALJ’s failure to determine

whether the cane is medically necessary or to incorporate the use of a cane into the

RFC is legal error. See, e.g., Scott v. Berryhill, 2018 WL 4442882, at *6 (W.D.N.Y.

Sept. 17, 2018) (remanding because the ALJ failed to properly consider whether the

plaintiff’s cane was medically necessary and the plaintiff’s cane use was not

incorporated into the RFC).

       Gregory testified at the hearing that he used a cane. See Docket Item 7 at 55

(answering “yes” to the question “[a]nd with the cane . . . do you have difficulty carrying

things?”). Moreover, in addition to PA Castonguay’s assessment, see supra, several

other medical records addressed Gregory’s use of a cane. For example, as the


                                             8
           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 9 of 12




Commissioner concedes, the post-surgical records of Matthew J. Landfried, M.D., an

orthopedist who performed a total right hip arthroplasty on Gregory and who saw him

after surgery, noted that Gregory used a cane. Docket Item 19-1 at 23. So did the

records of the home healthcare nurses who visited Gregory after his surgery. See id. at

229-337. And those notes did more than simply observe that Gregory used a cane:

they confirmed that he needed one. See, e.g., Docket Item 7 at 244 (Jessica Jones,

D.P.T., noting that Gregory had “an antalgic gait with the cane,” and that subsequent

session would include continued “gait training with a straight cane”), 238 (“client

instructed . . . [to] always use assistive device” by D.P.T. Jones). 7

       The ALJ referred only once to Gregory’s use of a cane. See id. at 24-25

(acknowledging that in a 2015 post-surgical visit with Brian Stendts, RPA, Gregory “was

ambulating with a cane in his right hand”); see also id. (noting that during a 2016

assessment with Dr. Miller, Gregory “used no assistive devices”). He neither used the

medical records and opinions to evaluate whether Gregory needed a cane nor

incorporated Gregory’s use of a cane into the RFC. And the failure to do one or the

other was a second error. See, e.g., Rowe v. Berryhill, 2018 WL 4233702, at *4

(W.D.N.Y. Sept. 6, 2018) (remanding in part because the ALJ failed to properly consider

whether the plaintiff's self-initiated use of a cane as a protective measure was medically

necessary).



       7  The notes from this visit include, among other things, that Gregory engaged in
physical therapy without an ambulation device, Docket Item 7 at 236, and that he was
“gait trained . . . X80 feet without an assistive device,” id. at 238. But those limited
observations—that Gregory was able to perform some therapy and to walk just 80 feet
without a cane—do not conclusively address whether he might need to use a cane
when walking or otherwise engaging in his day-to-day activities.

                                              9
        Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 10 of 12




       The Commissioner suggests that Gregory’s cane was not medically necessary

because “his most recent medical treatment records . . . did not document use of a

cane” and because PA Castonguay’s recent assessment that Gregory needed a cane

was “based on subjective reports.” Docket Item 19-1 at 23-24. Those reasons may well

have supported a finding that Gregory’s cane was not medically necessary. But they

are missing from the ALJ’s decision. It is a foundational principle of administrative law

that “[t]he grounds upon which an administrative order must be judged are those upon

which the record discloses that its action was based.” Sec. & Exch. Comm'n v. Chenery

Corp., 318 U.S. 80, 87 (1943); see also Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)

(quoting another source) (noting that courts “may not accept . . . post

hoc rationalizations for agency action”). So the Commissioner’s belated attempt to

salvage the RFC lacks merit.

       What is more, although some of Gregory’s more recent medical records do not

document his use of a cane, none conclude that he no longer needed to use one. Dr.

Miller’s report suggested that Gregory may have stopped using a cane, id. at 219

(observing that Gregory “[u]sed no assistive devices” while completing her assessment),

but she also noted that he “[d]eclined to walk on heels and toes” during her exam—

presumably a more difficult task. Furthermore, Gregory visited PA Castonguay twice

about a year after Dr. Miller’s assessment, Docket Item 7 at 387-93, and during those

more recent visits, PA Castonguay noted that Gregory needed a cane to walk and

sometimes noted that he needed a cane for balance. See id. at 387-93.

       The Commissioner also suggests that the use of a cane does not necessarily

preclude “a range of sedentary (or even light) exertional work.” Docket Item 19-1 at 25.



                                            10
           Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 11 of 12




That also may be true. A cane might or might not preclude sedentary work, which

“involves sitting” but in which “a certain amount of walking and standing is often

necessary in carrying out job duties.” 20 CFR 416.967(a). The error here was in not

addressing whether use of a cane might preclude Gregory from doing the work that the

RFC suggested he could. And the failure to decide whether Gregory needed a cane—

or even to address that issue—therefore was not harmless error. 8

       In sum, because the ALJ did not make an explicit finding about Gregory’s use of

a cane, this Court cannot determine whether the ALJ failed to consider the evidence; or

found that a cane was not medically necessary; or found that a cane was medically

necessary but did not impact Gregory’s RFC; or reached some other conclusion. That

precludes meaningful judicial review. See Craft, 539 F.3d at 673 (quoting another

source) (noting that one of the ALJ’s duties is to “provide an ‘accurate and logical

bridge’ between the evidence and the conclusion that the claimant is not disabled, so

that . . . ‘a reviewing court . . . may assess the validity of the agency’s ultimate findings

and afford [the] claimant meaningful judicial review’”). And that, in turn, requires

remand.




       8The government argues that regardless of whether the ALJ properly considered
Gregory’s use of a cane, any error is harmless. See Docket Item 19-1 at 25-26. But the
record seems to suggest that if Gregory needed a cane for balance, that would preclude
him from doing any of the three jobs listed in the ALJ’s determination. See id. at 50; see
also SSR 96-9p, 1996 WL 374185, at *7 (explaining that “the occupational base for an
individual who must use [a cane] for balance . . . may be significantly eroded”). In any
event, and at the very least, the ALJ’s failure to address the cane creates a gap in the
record that must be filled. See e.g., Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)
(quoting Perez, 77 F.3d at 47) (“[W]here there are deficiencies in the record, an ALJ is
under an affirmative obligation to develop a claimant’s medical history ‘even when the
claimant is represented by counsel or . . . by a paralegal.’”).

                                              11
             Case 1:19-cv-00481-LJV Document 23 Filed 12/07/20 Page 12 of 12




         On remand, the ALJ should determine whether Gregory’s use of a cane is

medically necessary. If it is, the ALJ must incorporate the use of a cane into the RFC. 9


                                     CONCLUSION


         The Commissioner’s motion for judgment on the pleadings, Docket Item 19, is

DENIED, and Gregory’s motion for judgment on the pleadings, Docket Item 17, is

GRANTED in part. The decision of the Commissioner is VACATED, and the matter is

REMANDED for further administrative proceedings consistent with this decision.



         SO ORDERED.

Dated:           December 7, 2020
                 Buffalo, New York




                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




         9
         The Court does not reach the issue of substantial evidence because it “may be
affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart, 350 F.3d
1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin, No. 1:13-CV-924,
2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015) (“Given the need to apply the proper
legal standard, the Court will decline at this time to consider whether substantial
evidence exists to support the findings the ALJ made.”).

                                           12
